     Case: 1:21-cv-00799 Document #: 12 Filed: 04/30/21 Page 1 of 3 PageID #:191




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
DR. DAVID SHIFRIN,                             )
DR. K. SHEILA SHIFRIN,                         )
THE SHIFRIN GROUP, LLC,                        )
THE D.A.S. GROUP, LLC, and,                    )
CHICAGO COSMETIC SURGERY                       )
INSTITUTE LLC,                                 )
                                               )
        Plaintiffs,                            )   CASE NO. 21-cv-00799
                                               )
                v.                             )   Judge Franklin U. Valderrama
                                               )
JOHN DOES 1-78,                                )
                                               )
        Defendants.                            )

                                 NOTICE OF DISMISSAL

        PLAINTIFFS DR. DAVID SHIFRIN, DR. K. SHEILA SHIFRIN, THE SHIFRIN

GROUP, LLC, THE D.A.S. GROUP, LLC, and CHICAGO COSMETIC SURGERY

INSTITUTE LLC (“Plaintiffs”), by and through their undersigned counsel, and pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby dismiss without prejudice

DEFENDANTS JOHN DOE 1-11, 13-16, and 18-35 only and all claims asserted against them in

this action.
    Case: 1:21-cv-00799 Document #: 12 Filed: 04/30/21 Page 2 of 3 PageID #:192




Dated: April 30, 2021                              PLAINTIFFS,
       Chicago, Illinois                           DR. DAVID SHIFRIN
                                                   DR. K. SHEILA SHIFRIN
                                                   THE SHIFRIN GROUP, LLC
                                                   THE D.A.S. GROUP, LLC, and,
                                                   CHICAGO COSMETIC SURGERY

                                                   /s/ Graham Deurance
                                                   By: One of their Attorneys
                                                   Graham Deurance
                                                   MUDD LAW OFFICES
                                                   411 South Sangamon Street
                                                   Suite 1B
                                                   Chicago, Illinois 60607
                                                   312.964.5051 Telephone
                                                   graham@muddlaw.com




                                        2
    Case: 1:21-cv-00799 Document #: 12 Filed: 04/30/21 Page 3 of 3 PageID #:193




                                CERTIFICATE OF SERVICE

        I, Graham Deurance, do hereby certify that service of this NOTICE OF DISMISSAL
shall be accomplished pursuant to Electronic Case Filing (“ECF”) as to ECF Users and shall be
served upon other parties having filed appearances, identified below, via postage pre-paid U.S.
mail all on the 30th day of April 2021.


                                                    /s/ Graham Deurance
                                                    Graham Deurance
                                                    Mudd Law Offices
                                                    411 South Sangamon Street, Suite 1B
                                                    Chicago, Illinois 60607
                                                    312.964.5051 Telephone
                                                    312.803.1667 Facsimile
                                                    graham@muddlaw.com


                                       SERVICE LIST

All parties who have filed appearances in this matter are represented by counsel who are ECF
users.




                                               3
